Citation Nr: 1420935	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-32 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

4.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.

5.  Entitlement to an evaluation in excess of 10 percent for neuralgia of the sciatic nerve.

6.  Entitlement to a compensable evaluation for headaches with lightheadedness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1979 to September 1996, to include a tour of duty in Southwest Asia during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for hypertension and reopening of a previously denied claim of service connection for a psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While here the Veteran has discussed impacts on his occupational functioning from a variety of disabilities, he has not indicated that they preclude work, and, in fact, the record reflects that he continues to work full-time.  Inference of a TDIU claim is therefore not appropriate at this time.

The issues of evaluation of the left and right knees, sciatic nerve, and headaches, as well as service-connection for a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a March 2011 rating decision, the RO granted service connection for a multi-symptom illness of unknown etiology, to include fatigue.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider a claim of service connection for fatigue.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.4, 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is charged with making final decisions on all questions in a matter which, under 38 U.S.C.A. § 511(a), is subject to decision by the Secretary.  38 U.S.C.A. § 7104.

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  If the Board determines that it does not have jurisdiction over a case, the case may be dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).

In this case, in September 2009, the Veteran perfected an appeal to the Board with respect to the denial of his claim for service connection of fatigue symptoms as an independent disability.  However, in a subsequent decision dated in March 2011, the RO granted the claim of service connection for such manifestations as part of a multi-symptom chronic disease of unknown etiology.

The Veteran was notified of the award in correspondence from the RO dated in March 2011, and there is no suggestion on the current record that he has in any way disagreed with the RO's determination, whether with respect to the effective date of the award or otherwise.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4.  In the absence of any remaining, justiciable question, the appeal must be dismissed.


ORDER

The appeal for service connection for fatigue is dismissed.


REMAND

Remand is required with respect to the remaining issues on appeal.

Knees

The Veteran was most recently examined in connection with his knees in June 2009.  He reports that since that time, his bilateral knee disabilities have worsened; he cites a torn meniscus and increased incidents of instability.  VA outpatient treatment records corroborate his complaints of increased symptoms.  The veteran and his representative have requested an examination to secure updated findings.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Accordingly, remand for examination of the knees is warranted.

Sciatica

Similarly, an extended period of time has passed since the Veteran's complaints of radicular pain of the lower extremities was formally evaluated.  Records reflect increased complaints of lower extremity neurological complaints.  An updated examination is necessary to ensure a complete record for adjudication.

Further, it is unclear from the current record whether the service-connected sciatic symptoms are related to the left leg, the right leg, or both.  The initial grant of service connection by the Board in May 2005, and the implementing June 2005 RO decision, failed to specify, and since that time complaints of both extremities have been addressed at times.  On remand, VA must clarify the nature of the service-connected disability as well as assign appropriate ratings.

Headaches

A supplemental statement of the case (SSOC) regarding evaluation of headaches with lightheadedness was issued in April 2011.  Since that time, headaches were evaluated at a November 2011 VA examination, and the Veteran has made competent lay statements regarding his headache-related symptomatology.  The Veteran is entitled to initial review of this relevant evidence by the AOJ, unless he waives such.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  No waiver is of record, and so remand is required.

Moreover, in light of some variance in the reports of headache symptomatology and the passage of time since the most recent examination, an updated VA examination is necessary.
Cervical Spine

The Veteran initially alleged entitlement to service connection for a cervical spine disability as secondary to his service-connected lumbar spine disability.  He has stated that due to the low back injury, he may have slept wrong or otherwise altered his posture, impacting his neck.

More recently, he has alleged, through his representative, that he sustained a fall, in which he struck his head, aggravating any cervical spine disability.  The fall, he argues, was due to his service-connected left and right knee disabilities.

As the severity of the knee disabilities, and all manifestations therefore (to include any instability) will impact the analysis of the Veteran's allegations, the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim regarding the cervical spine cannot therefore be adjudicated at this time.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the medical center in Biloxi, Mississippi, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the periods of December 2009 to October 2010, and April 2011 to the present.

2.  Schedule the Veteran for a VA joints examination.  Any necessary testing must be accomplished.  The examiner must describe in detail the current status of his service-connected right and left knee disabilities.  The examiner must address the impact of the conditions upon the Veteran's occupational functioning.

3.  Schedule the Veteran for an appropriate VA neurological examination.  Any necessary testing must be accomplished.  The examiner must address the following:

a)  Describe in detail the current status of the Veteran's service-connected headache disorder with lightheadedness.  The examiner must address the impact of the condition upon the Veteran's occupational functioning.

b) Describe in detail the current status of the Veteran's service-connected sciatic neuralgia condition.  The examiner should identify any manifestations of the left and/or right lower extremities associated with the service-connected lumbar back disability.  The examiner must address the impact of the conditions upon the Veteran's occupational functioning.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include any newly inferred claim for TDIU, if the evidence obtained as a result of this remand warrants.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


